Exhibit 10.1

ARENA PHARMACEUTICALS, INC.

$50,000,000 Shares

Common Stock

($0.0001 par value)

Equity Distribution Agreement

January 4, 2017

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York, 10013

Ladies and Gentlemen:

Arena Pharmaceuticals, Inc., a corporation organized under the laws of Delaware
(the “Company”), confirms its agreement (this “Agreement”) with Citigroup Global
Markets Inc. (the “Manager”) as follows:

1. Description of Shares. The Company proposes to issue and sell through or to
the Manager, as sales agent and/or principal, shares of the Company’s common
stock, $0.0001 par value (“Common Stock”), having an aggregate gross sales price
of up to $50,000,000 (the “Shares”), from time to time during the term of this
Agreement and on the terms set forth in Section 3 of this Agreement. For
purposes of selling the Shares through the Manager, the Company hereby appoints
the Manager as exclusive agent of the Company for the purpose of soliciting
purchases of the Shares from the Company pursuant to this Agreement and the
Manager agrees to use its reasonable efforts to solicit purchases of the Shares
on the terms and subject to the conditions stated herein. The Company agrees
that whenever it determines to sell the Shares directly to the Manager as
principal, it will enter into a separate agreement (each, a “Terms Agreement”)
in substantially the form of Annex I hereto, relating to such sale in accordance
with Section 3 of this Agreement. Certain terms used herein are defined in
Section 19 hereof.

2. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below.

(a) The Company meets the requirements for use of Form S-3 under the Act and has
prepared and filed with the Commission a registration statement (File Number
333-212011) on Form S-3, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares. Such Registration
Statement, including any



--------------------------------------------------------------------------------

amendments thereto filed prior to the Execution Time or prior to any such time
this representation is repeated or deemed to be made, has become effective. The
Company has filed or will file with the Commission the Prospectus Supplement
relating to the Shares in accordance with Rule 424(b). As filed, the Prospectus
contains all information required by the Act and the rules thereunder, and,
except to the extent the Manager shall agree in writing to a modification, shall
be in all substantive respects in the form furnished to the Manager prior to the
Execution Time or prior to any such time this representation is repeated or
deemed to be made. The Registration Statement, at the Execution Time, each such
time this representation is repeated or deemed to be made, and at all times
during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 or any similar rule) in
connection with any offer or sale of Shares, meets the requirements set forth in
Rule 415(a)(1)(x). The initial Effective Date of the Registration Statement was
not earlier than the date three years before the Execution Time. Any reference
herein to the Registration Statement, the Base Prospectus, the Prospectus
Supplement, any Interim Prospectus Supplement or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 which were filed under the Exchange Act on or before the
Effective Date of the Registration Statement or the issue date of the Base
Prospectus, the Prospectus Supplement, any Interim Prospectus Supplement or the
Prospectus, as the case may be; and any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the Base
Prospectus, the Prospectus Supplement, any Interim Prospectus Supplement or the
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the Effective Date of the Registration Statement or
the issue date of the Base Prospectus, the Prospectus Supplement, any Interim
Prospectus Supplement or the Prospectus, as the case may be, deemed to be
incorporated therein by reference.

(b) To the extent that the Registration Statement is not available for sales of
the Shares as contemplated by this Agreement, the Company shall, before
requesting the sale of such Shares pursuant to this Agreement, file a new
registration statement with respect to any additional shares of Common Stock
necessary to complete such sales of the Shares and shall cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references to “Base
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.

(c) On each Effective Date, at the Execution Time, at each Applicable Time, at
each Settlement Date (as defined in Section 3(a)) and at all times during which
a prospectus is required by the Act to be delivered (whether physically or
through compliance with Rule 172 or any similar rule) in connection with any
offer or sale of Shares, the Registration Statement complied and will comply in
all material respects with the applicable requirements of the Act and the
Exchange Act and the respective rules thereunder and did not and will not
contain any untrue statement of a material fact or

 

2



--------------------------------------------------------------------------------

omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading; and on the date of any
filing pursuant to Rule 424(b), at the Execution Time, at each Applicable Time,
on each Settlement Date and at all times during which a prospectus is required
by the Act to be delivered (whether physically or through compliance with Rule
172 or any similar rule) in connection with any offer or sale of Shares, the
Prospectus (together with any supplement thereto) complied and will comply in
all material respects with the applicable requirements of the Act and the
Exchange Act and the respective rules thereunder and did not and will not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Registration Statement or the Prospectus (or
any supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Company by the Manager specifically for inclusion in
the Registration Statement or the Prospectus (or any supplement thereto), it
being understood and agreed that the only such information furnished by or on
behalf of the Manager consists of the information described as such in
Section 7(a) hereof.

(d) (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) of the Shares and (ii) as of the Execution Time and
on each such time this representation is repeated or deemed to be made (with
such date being used as the determination date for purposes of this clause
(ii)), the Company was not and is not an Ineligible Issuer (as defined in Rule
405), without taking account of any determination by the Commission pursuant to
Rule 405 that it is not necessary that the Company be considered an Ineligible
Issuer.

(e) Each Issuer Free Writing Prospectus does not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated therein by reference and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified.
The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by the Manager specifically for use
therein.

(f) The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Act, and the Company is not the
subject of a pending proceeding under Section 8A of the Act in connection with
the offering of the Shares.

(g) The Common Stock is an “actively-traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.

 

3



--------------------------------------------------------------------------------

(h) The Company has not entered into any other sales agency agreements or other
similar arrangements with any agent or any other representative in respect of at
the market offerings of the Shares in accordance with Rule 415(a)(4) of the Act.

(i) The interactive data in the eXtensible Business Reporting Language included
as an exhibit to the Registration Statement or the documents incorporated by
reference therein fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(j) The financial statements of the Company (including all notes and schedules
thereto) included or incorporated by reference in the Registration Statement and
the Prospectus, present fairly, in all material respects, the financial position
of the Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; and such financial
statements and related schedules and notes thereto, and the unaudited financial
information filed with the Commission as part of the Registration Statement,
have been prepared in conformity with generally accepted accounting principles,
consistently applied throughout the periods involved (provided that non-year-end
financial statements are subject to normal recurring year-end audit adjustments
that are not expected to be material in the aggregate and do not contain all
footnotes required by generally accepted accounting principles); and the
supporting schedules included or incorporated by reference in the Registration
Statement present fairly the information required to be stated therein. The
selected financial data included in the Prospectus present fairly, in all
material respects, the information shown therein as at the respective dates and
for the respective periods specified and have been presented on a basis
consistent with the consolidated financial statements set forth in the
Prospectus and other financial information.

(k) There has not occurred any material adverse change in the condition,
financial or otherwise, or in the earnings, business or operations or prospects
of the Company, from that set forth in the Prospectus.

(l) KPMG LLP (the “Accountants”), whose reports are filed with the Commission as
a part of the Registration Statement, is and, during the periods covered by its
reports, was an independent registered public accounting firm as required by the
Act.

(m) The Company and each of its subsidiaries is duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
incorporation or organization. The Company and each of its subsidiaries is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of the business conducted by it or
location of the assets or properties owned, leased or licensed by it requires
such qualification, except for such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the assets,
properties, condition, financial or otherwise, or in the results of operations
or business affairs or business prospects of the Company and its subsidiaries
considered as a whole (a

 

4



--------------------------------------------------------------------------------

“Material Adverse Effect”); and to the Company’s knowledge, no proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.

(n) Except as set forth in the Prospectus, the Company and each of its
subsidiaries has all requisite corporate power and authority, and all necessary
authorizations, exemptions, approvals, consents, orders, licenses,
registrations, certificates and permits of and from all governmental or
regulatory bodies or any other person or entity (collectively, the “Permits”),
to own, lease and license its assets and properties and conduct its business,
all of which are valid and in full force and effect, except where the lack of
such Permits, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. The Company and each of its subsidiaries has
fulfilled and performed in all material respects all of its material obligations
with respect to such Permits and, to the Company’s knowledge, no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other material impairment of the rights
of the Company thereunder. Except as may be required under the Act and state and
foreign Blue Sky laws, no other Permits are required to enter into, deliver and
perform this Agreement and to issue and sell the Shares. All of the descriptions
in the Registration Statement and the Prospectus of the legal and governmental
procedures and requirements of the United States Food and Drug Administration
(the “FDA”) or any foreign, state or local governmental body exercising
comparable authority are accurate in all material respects.

(o) Except as set forth in the Prospectus, the Company and each of its
subsidiaries owns or possesses rights to use all material patents, patent
rights, inventions, trademarks, trademark applications, trade names, service
marks, copyrights, copyright applications, licenses, know-how and other similar
rights and proprietary knowledge (collectively, “Intangibles”) necessary for the
conduct of its business as conducted on the date hereof. To the Company’s
knowledge, neither the Company nor any of its subsidiaries has received any
written notice of any infringement of or conflict with asserted rights of others
with respect to any Intangibles, except as referenced in the Prospectus or
except as would not have a Material Adverse Effect. To the Company’s knowledge,
no action, suit, arbitration or legal, administrative or other proceeding or
investigation to which the Company is a party is pending or threatened which
involves any Intangibles, except as set forth in the Prospectus or except as
would not have a Material Adverse Effect, and the Company does not believe,
based on facts of which it is currently aware, that any such action, if brought,
would be successful on the merits and result in a Material Adverse Effect.
Except as disclosed in the Prospectus or except as would not have a Material
Adverse Effect, and to the Company’s knowledge, the Intangibles of the Company
referred to in the Prospectus do not materially infringe or conflict with any
right or valid and enforceable patent of any third party, or any discovery,
invention, product or process which is the subject of a patent application filed
by any third party, known to the Company. To the Company’s knowledge, it is not
subject to any judgment, order, writ, injunction or decree of any court or any
U.S. federal, state, local, foreign or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any arbitrator, except for such orders,

 

5



--------------------------------------------------------------------------------

writs, injunctions or decrees that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect or have been disclosed
in the Prospectus, nor, except as referenced in the Prospectus, has it entered
into or is a party to any contract which restricts or impairs the use of any
Intangible in a manner which would reasonably be expected to have a Material
Adverse Effect on the use of any of the Intangibles. Except as set forth in the
Prospectus, the Company has complied with its respective contractual obligations
relating to the protection of the Intangibles used pursuant to licenses, except
for any such noncompliance that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intangibles of any other person or entity that are required to be set forth in
the Prospectus and that are not set forth therein. Except as set forth in the
Prospectus and to the Company’s knowledge, none of the Intangibles employed by
it has been obtained or is being used by it in violation of any contractual
obligation binding on the Company or any of its officers, directors or employees
in violation of the contractual rights of any persons. Except as set forth in
the Prospectus, the Company is not obligated to pay a royalty, grant a license
or provide other consideration to any third party in connection with its
patents, patent rights, licenses, inventions, trademarks, service marks, trade
names, copyrights and know-how which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and, except as set
forth in the Prospectus, no third party, including any academic or governmental
organization, possess rights to the Intangibles which, if exercised, would
reasonably be expected to have a Material Adverse Effect.

(p) The Company and each of its subsidiaries has good and marketable title in
fee simple to all real property owned by it, and good and marketable title to
all personal property owned by it, in each case free and clear of all liens,
encumbrances and defects, except as are described in the Prospectus or such as
do not materially affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company and its subsidiaries. All property held under lease by the Company and
its subsidiaries is held by them under valid, existing and enforceable leases,
with only such exceptions as are not material and do not materially interfere
with the use made or proposed to be made of such property by the Company and its
subsidiaries. Subsequent to the respective dates as of which information is
given in the Registration Statement and the Prospectus, (i) there has not been
any Material Adverse Effect; (ii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its assets, businesses
or properties (whether owned or leased) from fire, explosion, earthquake, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or any court or legislative or other governmental action, order or
decree which would reasonably be expected to have a Material Adverse Effect; and
(iii) since the date of the latest balance sheet included or incorporated by
reference in the Registration Statement and the Prospectus, except as otherwise
disclosed in the Prospectus, neither the Company nor its subsidiaries has
(A) incurred any liability or obligation, direct or contingent, for borrowed
money, except such liabilities or obligations incurred in the ordinary course of
business, (B) entered into any transaction not in the ordinary course of
business or (C) declared or paid any dividend or made any distribution on any
shares of its stock or redeemed, purchased or otherwise acquired or agreed to
redeem, purchase or otherwise acquire any shares of its capital stock. As of

 

6



--------------------------------------------------------------------------------

December 30, 2016, the Company had 243,400,800 shares of Common Stock issued and
outstanding.

(q) There is no document, contract or other agreement required to be described
in the Registration Statement or the Prospectus or to be filed as an exhibit to
the Registration Statement which is not described or filed as required by the
Act or incorporated therein by reference as permitted by the Act. Each
description of a contract, document or other agreement in the Registration
Statement and the Prospectus accurately reflects in all material respects the
terms of the underlying contract, document or other agreement. Each contract,
document or other agreement described in the Registration Statement, or the
Prospectus or listed in the exhibits to the Registration Statement or
incorporated by reference is, except as otherwise disclosed in the Prospectus,
in full force and effect and is valid and enforceable by and against the Company
or any of its subsidiaries, as the case may be, in accordance with its terms.
Except as set forth in the Prospectus, neither the Company nor any of its
subsidiaries, if a subsidiary is a party, nor to the Company’s knowledge, any
other party is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default, in any such case which default or event, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Except as set forth in the Prospectus, no default exists, and no event has
occurred which with notice or lapse of time or both would constitute a default,
in the due performance and observance of any term, covenant or condition, by the
Company or its subsidiary, if a subsidiary is a party thereto, of any other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or its properties or business of a subsidiary or
its properties or business may be bound or affected which default or event,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(r) The scientific (other than the Company’s clinical trial results),
statistical and market related data included in the Registration Statement and
the Prospectus are based on or derived from sources that are credible and which
the Company believes to be reliable and accurate.

(s) Neither the Company nor any of its subsidiaries is in violation of any term
or provision of (i) its charter or by-laws or (ii) of any franchise, license,
permit, judgment, decree, order, statute, rule or regulation, except, with
respect to subsection (ii), where the consequences of such violation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(t) This Agreement has been duly and validly authorized, executed and delivered
by the Company.

(u) Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby by
the Company (including, without limitation, the issuance and sale by the Company
of the Shares) will give rise to a right to terminate or accelerate the due date
of any payment due

 

7



--------------------------------------------------------------------------------

under, or conflict with or result in the breach of any term or provision of, or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or require any consent or waiver under, or
result in the execution or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or its subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which either the Company or its subsidiaries or any of their properties or
businesses is bound, or any franchise, license, permit, judgment, decree, order,
statute, rule or regulation applicable to the Company or any of its
subsidiaries, except as disclosed in the Prospectus or where it would not
reasonably be expected to have a Material Adverse Effect, or violate any
provisions of the charter or by-laws of the Company of any of its subsidiaries,
except for such consents or waivers which have already been obtained and are in
full force and effect.

(v) The Company had the authorized and outstanding capital stock as set forth in
the Registration Statement and the Prospectus as of the dates for which such
information is given therein. All of the issued and outstanding shares of Common
Stock have been duly and validly issued and are fully paid and nonassessable.
There are no statutory preemptive or other similar rights granted by the Company
to subscribe for or to purchase or acquire any shares of Common Stock of the
Company or any of its subsidiaries or any such rights pursuant to its charter or
by-laws or any agreement or instrument to or by which the Company or any of its
subsidiaries is a party or bound. All grants of options to acquire Common Stock
(each, a “Company Stock Option”) were validly issued and approved by the Board
of Directors of the Company (the “Board”), a committee thereof or an individual
with authority duly delegated by the Board or a committee thereof. Grants of
Company Stock Options were (i) made in material compliance with all applicable
laws and (ii) as a whole, made in material compliance with the terms of the
plans under which such Company Stock Options were issued. There is no and has
been no policy or practice of the Company to coordinate the grant of Company
Stock Options with the release or other public announcement of material
information regarding the Company or its results of operations or prospects to
minimize the exercise price of such Company Stock Options. The Shares, when
issued and sold pursuant to this Agreement, will be duly and validly issued,
fully paid and nonassessable and none of them will be issued in violation of any
preemptive or other similar right granted by the Company. Except as disclosed in
the Registration Statement and the Prospectus, there is no outstanding option,
warrant or other right calling for the issuance by the Company of, and there is
no commitment, plan or arrangement by the Company to issue, any share of stock
of the Company or any security convertible into, or exercisable or exchangeable
for, such stock. The Common Stock and the Shares conform in all material
respects to all statements in relation thereto contained in the Registration
Statement and the Prospectus. All outstanding shares of capital stock of each of
the Company’s subsidiaries have been duly authorized and validly issued and are
fully paid and nonassessable and are owned directly by the Company or by another
wholly owned subsidiary of the Company free and clear of any security interests,
liens, encumbrances, equities or claims, other than those described in the
Prospectus.

 

8



--------------------------------------------------------------------------------

(w) No holder of any security of the Company has any right granted by the
Company, which has not been waived or previously satisfied, to have any security
owned by such holder included in the Registration Statement or, except as
described in the Prospectus, to demand registration of the sale of any security
owned by such holder.

(x) To the knowledge of the Company and except as described in the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its subsidiaries is a party or of which any property of the Company or
any of its subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries would reasonably be expected to individually
or in the aggregate have a Material Adverse Effect; and, to the knowledge of the
Company, no such proceedings are threatened by governmental authorities or
others that, if determined adversely to the Company or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

(y) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Shares by the Company. This Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes and will constitute the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(z) Neither the Company nor any of its subsidiaries is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened,
which dispute would reasonably be expected to have a Material Adverse Effect.
The Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers or contractors which would
reasonably be expected to have a Material Adverse Effect. The Company is not
aware of any threatened or pending litigation between the Company or its
subsidiaries and any of its executive officers which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect.

(aa) No transaction has occurred between or among the Company and any of its
officers or directors, stockholders or any affiliate or affiliates of any such
officer or director or stockholder that is required to be described in and is
not described in the Registration Statement and the Prospectus.

(bb) The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which would reasonably be expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of any of the Shares, in each case contrary to applicable
law.

(cc) Except as any failure to comply with the following would not reasonably be
expected to have a Material Adverse Effect, the Company and each of its
subsidiaries

 

9



--------------------------------------------------------------------------------

has accurately prepared and filed all material Federal, state, local and foreign
tax returns which are required to be filed through the date hereof, or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. Except as disclosed in the Prospectus or as would not
reasonably be expected to have a Material Adverse Effect, to the Company’s
knowledge, there are no tax audits or investigations pending; nor to the
Company’s knowledge are there any material proposed additional tax assessments
against the Company or any of its subsidiaries.

(dd) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and the Shares have been duly authorized for listing on the NASDAQ Stock
Market LLC’s Global Select Market (“Nasdaq”).

(ee) The Company has taken no action designed to, or to the Company’s knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or the listing of the Common Stock on Nasdaq, nor,
except as disclosed in the Prospectus, has the Company received any notification
that the Commission or Nasdaq is contemplating terminating such registration or
listing. The Company has complied in all material respects with the applicable
requirements of Nasdaq for maintenance of inclusion of the Common Stock thereon.

(ff) The Company and its subsidiaries make and keep accurate books, records and
accounts. Except as otherwise set forth in the Prospectus, the Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; the
principal executive officer and the principal financial officer of the Company
have made all certifications required by the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and any related rules and regulations promulgated by the
Commission, and the statements contained in any such certification were complete
and correct as of the dates on which they were made; the Company and each of its
subsidiaries is otherwise in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act.

(gg) The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are customary in the businesses in which they are engaged or propose to engage
immediately after giving effect to the offering of the Shares as described in
the Prospectus; all policies of insurance insuring the Company or its
subsidiaries are in full force and effect. The Company and each of its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects.

 

10



--------------------------------------------------------------------------------

(hh) Each approval, consent, order, authorization, designation, declaration or
filing of, by or with any regulatory, administrative or other governmental body
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation of the transactions herein contemplated required
to be obtained or performed by the Company (except such additional steps as may
be required by the Financial Industry Regulatory Authority (“FINRA”) or may be
necessary to qualify the Shares for public offering by the Manager under the
state securities or Blue Sky laws) has been obtained or made and is in full
force and effect.

(ii) The Company was subject to the requirements of Section 12 or 15(d) of the
Exchange Act and filed all the material required to be filed pursuant to
Sections 13, 14 or 15(d) for a period of at least thirty-six calendar months
immediately preceding the filing of the Registration Statement. The Company
filed in a timely manner all reports required to be filed pursuant to
Section 13, 14 or 15(d) of the Exchange Act during the twelve calendar months
and any portion of a month immediately preceding the filing of the Registration
Statement. As of December 30, 2016, there were greater than 106,000,000 shares
of Common Stock outstanding and held by non-affiliates of the Company. The last
reported sale price of the Common Stock on Nasdaq on such date was $1.42.

(jj) Except as otherwise set forth in the Prospectus, (i) neither the Company
nor any of its subsidiaries are in violation of any applicable rules, laws and
regulation relating to the use, treatment, storage and disposal of toxic
substances and protection of health or the environment (“Environmental Law”)
which are applicable to its business, except for any violation which would not
reasonably be expected to have a Material Adverse Effect; (ii) neither the
Company nor its subsidiaries has received any notice from any governmental
authority or third party of a material asserted claim under Environmental Laws;
(iii) each of the Company and each of its subsidiaries has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
material to the conduct its business and is in compliance with all terms and
conditions of any such permit, license or approval, except for where
non-compliance would not reasonably be expected to have a Material Adverse
Effect; (iv) to the Company’s knowledge, no facts currently exist that will
require the Company or any of its subsidiaries to make future material capital
expenditures to comply with Environmental Laws; and (v) no property which is or
has been owned, or to the Company’s knowledge, leased or occupied by the Company
or its subsidiaries has been designated as a Superfund site pursuant to the
Comprehensive Environmental Response, Compensation of Liability Act of 1980, as
amended (42 U.S.C. Section 9601, et. seq.) (“CERCLA”) or otherwise designated as
a contaminated site under applicable state or local law. To the Company’s
knowledge, neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under CERCLA.

(kk) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which the Company identifies
and evaluates associated costs and liabilities (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with

 

11



--------------------------------------------------------------------------------

Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, singly or in the aggregate, have a Material
Adverse Effect.

(ll) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the net proceeds therefrom as described in the
Prospectus, will not be subject to registration as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(mm) Neither the Company nor any other person associated with or acting on
behalf of the Company including, without limitation, any director, officer,
agent or employee of the Company or its subsidiaries, has, while acting on
behalf of the Company or its subsidiaries (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977 or the U.K. Bribery Act 2010, each as amended, or
similar law of any relevant jurisdiction, or the rules or regulations
thereunder; or (iv) made any other unlawful payment.

(nn) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions applicable to the Company, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending,
or to the knowledge of the Company, threatened.

(oo) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries (i) is, or is controlled or 50% or more owned in the
aggregate by or is acting on behalf of, one or more individuals or entities that
are currently the subject of any sanctions administered or enforced by the
United States (including any administered or enforced by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the Bureau of Industry and Security of the U.S. Department of
Commerce), the United Nations Security Council, the European Union, a member
state of the European Union (including sanctions administered or enforced by Her
Majesty’s Treasury of the United Kingdom) or other relevant sanctions authority
(collectively, “Sanctions” and such persons, “Sanctioned Persons” and each such
person, a “Sanctioned Person”), (ii) is located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”) or (iii) will, directly
or indirectly, use the proceeds of the offering of the

 

12



--------------------------------------------------------------------------------

Shares, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other individual or entity in any manner
that would result in a violation of any Sanctions by, or would result in the
imposition of Sanctions against, any individual or entity (including any
individual or entity participating in the offering, whether as underwriter,
advisor, investor or otherwise). Neither the Company nor any of its subsidiaries
has engaged in any dealings or transactions with or for the benefit of a
Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3 years,
nor does the Company or any of its subsidiaries have any plans to engage in
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country.

(pp) Except as described in the Prospectus, the Company has not sold or issued
any shares of Common Stock during the six-month period preceding the date of the
Prospectus, including any sales pursuant to Rule 144A under, or Regulations D or
S of, the Act, other than shares issued pursuant to equity incentive plans or
other employee compensation plans or pursuant to outstanding options, rights or
warrants.

(qq) The Company has fulfilled its obligations, if any, in all material respects
under the minimum funding standards of Section 302 of the U.S. Employee
Retirement Income Security Act of 1974 (“ERISA”) and the regulations and
published interpretations thereunder with respect to each “plan” as defined in
Section 3(3) of ERISA and such regulations and published interpretations in
which its employees are eligible to participate and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and such regulations and published interpretations. No “Reportable Event”
(as defined in 12 ERISA) has occurred with respect to any “Pension Plan” (as
defined in ERISA) for which the Company would have any material liability.

(rr) The Company has established and maintains disclosure controls and
procedures (as such term in defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; (ii) provide for the periodic evaluation of the effectiveness of
such disclosure controls and procedures as required by the Exchange Act; and
(iii) except as otherwise set forth in the Prospectus, are effective in all
material respects to perform the functions for which they were established.
Based on the evaluation of its disclosure controls and procedures and except as
otherwise set forth in the Prospectus, the Company is not aware of (i) any
significant deficiency in design or operation of internal controls that would
adversely affect the Company’s ability to record, process, summarize and report
financial data or any material weaknesses to internal controls; or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls. Except as otherwise
set forth in the Prospectus, since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no changes that have
materially affected, or are reasonably likely to materially affect, the
Company’s internal control over

 

13



--------------------------------------------------------------------------------

financial reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(ss) There are no material off-balance sheet arrangements (as defined in
Item 303 of Regulation S-K) that have or are reasonably likely to have a
material current or future effect on the Company’s financial condition, revenues
or expenses, changes in financial condition, results of operations, liquidity,
capital expenditures or capital resources that are required to be disclosed in
the Prospectus and have not been so disclosed.

(tt) The Board has validly appointed an audit committee whose composition
satisfies the requirements of Rule 5605(c)(2) of the NASDAQ Stock Market Rules
and the Board and/or the audit committee has adopted a charter that satisfied
the requirements of Rule 5605(c)(1) of the NASDAQ Stock Market Rules. The audit
committee has reviewed the adequacy of its charters within the past twelve
months.

(uu) (i) All audit and non-audit services performed by the Accountants have been
preapproved in accordance with the requirements set forth in Section 10A of the
Exchange Act and (ii) the Accountants have not engaged and as of the date hereof
are not engaging in any “prohibited activities” (as defined in Section 10A of
the Exchange Act) on behalf of the Company.

(vv) The clinical, pre-clinical and other studies and tests conducted by or on
behalf of or sponsored by the Company or in which the Company or its products or
product candidates have participated that are described in the Registration
Statement and the Prospectus or the results of which are referred to in the
Registration Statement or the Prospectus were and, if still pending, are being
conducted in all material respects in accordance with standard medical and
scientific research procedures and, to the Company’s knowledge, the protocols
established by the Company for such studies and tests. The descriptions in the
Registration Statement and the Prospectus of the results of such studies and
tests are accurate and complete in all material respects and fairly present the
data derived from such studies and tests, and the Company has no knowledge of
any other studies or tests the results of which are materially inconsistent with
or otherwise materially call into question the results described or referred to
in the Registration Statement and the Prospectus. Except to the extent disclosed
in the Registration Statement and the Prospectus, the Company has operated and
currently is in compliance in all material respects with all applicable FDA
laws, regulations and policies. Except to the extent disclosed in the
Registration Statement and the Prospectus, the Company has not received any
notices or other correspondence from the FDA or any other governmental agency
requiring the termination, suspension or modification of any clinical or
pre-clinical studies or tests that are described in the Registration Statement
or the Prospectus or the results of which are referred to in the Registration
Statement or the Prospectus.

(ww) The Company holds and is operating in material compliance with such
exceptions, permits, approvals, registrations, licenses, franchises,
authorizations and clearances of the FDA and/or any committee thereof required,
for the conduct of its

 

14



--------------------------------------------------------------------------------

business as currently conducted (collectively, the “FDA Permits”), and all such
FDA Permits are in full force and effect, subject in each case to such
exceptions and qualifications as may be set forth in the Prospectus. The Company
has fulfilled and performed all of its material obligations with respect to the
FDA Permits, and, to the Company’s knowledge, no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other material impairment of the rights of the holder
of any FDA Permit, subject in each case to such exceptions and qualifications as
may be set forth in the Prospectus.

(xx) The Company has not, directly or indirectly, extended or maintained credit,
or arranged for the extension of credit, or renewed an extension of credit, in
the form of a personal loan to or for any of its directors or executive officers
in violation of applicable laws, including Section 402 of the Sarbanes-Oxley
Act.

(yy) Other than as contemplated by this Agreement, the Company has not incurred
any liability for any brokerage commission, finder’s fee or like payment in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

(zz) Except as disclosed in the Registration Statement and the Prospectus, the
Company (i) does not have any material lending or other relationship with any
bank or lending affiliate of Citigroup Global Markets Holdings Inc. and
(ii) does not intend to use any of the proceeds from the sale of the Shares
hereunder to repay any outstanding debt owed to any affiliate of Citigroup
Global Markets Holdings Inc.

(aaa) Subject to any restrictions under applicable law, no subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated by the Prospectus (exclusive of
any supplement thereto) or except as would not reasonably be expected to have a
Material Adverse Effect.

Any certificate signed by any officer of the Company and delivered to the
Manager or counsel for the Manager in connection with this Agreement or any
Terms Agreement shall be deemed a representation and warranty by the Company, as
to matters covered thereby, to the Manager.

3. Sale and Delivery of Shares.

(a) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company agrees to issue and sell Shares
from time to time through the Manager (each a “Placement”), acting as sales
agent, and the Manager agrees to use its reasonable efforts to sell, as sales
agent for the Company, the Shares on the following terms.

 

15



--------------------------------------------------------------------------------

(i) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Manager on any day that (A) is a trading day for
Nasdaq (B) the Company has instructed the Manager by telephone (confirmed
promptly by electronic mail) to make such sales and (C) the Company has
satisfied its obligations under Section 6 of this Agreement. The Company will
designate the maximum amount of the Shares to be sold by the Manager daily as
agreed to by the Manager (in any event not in excess of the amount available for
issuance under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be sold.
Subject to the terms and conditions hereof, the Manager shall use its reasonable
efforts to sell on a particular day all of the Shares designated for the sale by
the Company on such day. The gross sales price of the Shares sold under this
Section 3(a) shall be the market price for shares of the Company’s Common Stock
sold by the Manager under this Section 3(a) on Nasdaq at the time of sale of
such Shares.

(ii) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in selling the Shares, (B) the Manager will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Shares for any reason other than a failure by the Manager to use
its reasonable efforts consistent with its normal trading and sales practices
and applicable law and regulations to sell such Shares as required under this
Agreement, and (C) the Manager shall be under no obligation to purchase Shares
on a principal basis pursuant to this Agreement, except as otherwise
specifically agreed by the Manager and the Company.

(iii) The Company shall not authorize the issuance and sale of, and the Manager
shall not be obligated to use its reasonable efforts to sell, any Share at a
price lower than the minimum price therefor designated from time to time by the
Board, or a duly authorized committee thereof, and notified to the Manager in
writing. The Company or the Manager may, upon notice to the other party hereto
by telephone (confirmed promptly by electronic mail), suspend the offering of
the Shares for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice.

(iv) The Manager hereby covenants and agrees not to make any sales of the Shares
on behalf of the Company, pursuant to this Section 3(a), other than (A) by means
of ordinary brokers’ transactions between members of the NASDAQ Stock Market LLC
that qualify for delivery of a Prospectus to the NASDAQ Stock Market LLC in
accordance with Rule 153 (such transactions are hereinafter referred to as
“Continuous Offerings”) and (B) such other sales of the Shares on behalf of the
Company in its capacity as agent of the Company as shall be agreed by the
Company and the Manager pursuant to a Terms Agreement.

(v) The compensation to the Manager for sales of the Shares with respect to
which the Manager acts as sales agent under this Agreement shall be up to 3.0%
of the gross sales price of the Shares sold pursuant to this Section 3(a)

 

16



--------------------------------------------------------------------------------

and payable as described in the succeeding subsection (vi) below. The foregoing
rate of compensation shall not apply when the Manager acts as principal, in
which case the Company may sell Shares to the Manager as principal at a price
agreed upon at the relevant Applicable Time pursuant to a Terms Agreement. The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental or self-regulatory organization in respect of such sales (the
“Transaction Fees”), shall constitute the net proceeds to the Company for such
Shares (the “Net Proceeds”).

(vi) The Manager shall provide written confirmation (which may be by facsimile
or electronic mail) to the Company following the close of trading on Nasdaq each
day in which the Shares are sold under this Section 3(a) setting forth the
number of the Shares sold on such day, the aggregate gross sales proceeds and
the Net Proceeds to the Company, and the compensation payable by the Company to
the Manager with respect to such sales. Such compensation shall be set forth and
invoiced in periodic statements from the Manager to the Company, with payment to
be made by the Company promptly after its receipt thereof.

(vii) Settlement for sales of the Shares pursuant to this Section 3(a) will
occur on the third business day following the date on which such sales are made
(each such day, a “Settlement Date”). On each Settlement Date, the Shares sold
through the Manager for settlement on such date shall be issued and delivered by
the Company to the Manager against payment of the aggregate gross sales proceeds
less any Transaction Fees for the sale of such Shares. Settlement for all such
Shares shall be effected by free delivery of the Shares to the Manager’s account
at The Depository Trust Company (“DTC”) in return for payments in same day funds
delivered to the account designated by the Company. If the Company or its
transfer agent (if applicable) shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Manager harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Manager any commission to which
it would otherwise be entitled absent such default. If the Manager breaches this
Agreement by failing to deliver the aggregate gross sales proceeds less any
Transaction Fees to the Company on any Settlement Date for the Shares delivered
by the Company, the Manager will pay the Company interest based on the effective
overnight federal funds rate on such unpaid amount less any compensation due to
the Manager.

(viii) At each Applicable Time, Settlement Date and Representation Date (as
defined in Section 4(k)), the Company shall be deemed to have affirmed each
representation and warranty contained in this Agreement as if such
representation and warranty were made as of such date, modified as necessary to
relate to the Registration Statement and the Prospectus as amended as of such
date. Any obligation of the Manager to use its reasonable efforts to sell the
Shares on behalf of the Company shall be subject to the continuing accuracy of
the representations and warranties of the Company herein, to the performance by

 

17



--------------------------------------------------------------------------------

the Company of its obligations hereunder and to the continuing satisfaction of
the additional conditions specified in Section 6 of this Agreement.

(b) If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 3(a) of this Agreement, it will
notify the Manager of the proposed terms of such Placement. If the Manager,
acting as principal, wishes to accept such proposed terms (which it may decline
to do for any reason in its sole discretion) or, following discussions with the
Company wishes to accept amended terms, the Manager and the Company will enter
into a Terms Agreement setting forth the terms of such Placement. The terms set
forth in a Terms Agreement will not be binding on the Company or the Manager
unless and until the Company and the Manager have each executed such Terms
Agreement accepting all of the terms of such Terms Agreement. In the event of a
conflict between the terms of this Agreement and the terms of a Terms Agreement,
the terms of such Terms Agreement will control.

(c) Each sale of the Shares to the Manager shall be made in accordance with the
terms of this Agreement and, if applicable, a Terms Agreement, which will
provide for the sale of such Shares to, and the purchase thereof by, the
Manager. A Terms Agreement may also specify certain provisions relating to the
reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of the Shares to be purchased by
the Manager pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters
acting together with the Manager in the reoffering of the Shares, and the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and place of delivery of and payment for such Shares. Such Terms
Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.

(d) Under no circumstances shall the number and aggregate amount of the Shares
sold pursuant to this Agreement and any Terms Agreement exceed (i) the aggregate
amount set forth in Section 1, (ii) the number of shares of the Common Stock
available for issuance under the currently effective Registration Statement or
(iii) the number and aggregate amount of the Shares authorized from time to time
to be issued and sold under this Agreement by the Board, or a duly authorized
committee thereof, and notified to the Manager in writing.

(e) If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Shares, it shall promptly notify the other party and sales
of the Shares under this Agreement and any Terms Agreement shall be suspended
until that or other exemptive provisions have been satisfied in the judgment of
each party.

 

18



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision of this Agreement the Company shall not
request the sale of any Shares that would be sold, and the Manager shall not be
obligated to sell, during any period in which the Company is, or would
reasonably be deemed to be, in possession of material non-public information.

4. Agreements. The Company agrees with the Manager that:

(a) During any period when the delivery of a prospectus relating to the Shares
is required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 or any similar rule) to be delivered under the Act, the
Company will not file any amendment of the Registration Statement or supplement
(including the Prospectus Supplement or any Interim Prospectus Supplement) to
the Base Prospectus or any Rule 462(b) Registration Statement unless the Company
has furnished to the Manager a copy for its review prior to filing and will not
file any such proposed amendment or supplement to which the Manager reasonably
objects. The Company has properly completed the Prospectus, in a form approved
by the Manager, and filed such Prospectus, as amended at the Execution Time,
with the Commission pursuant to the applicable paragraph of Rule 424(b) by the
Execution Time and will cause any supplement to the Prospectus to be properly
completed, in a form approved by the Manager, and will file such supplement with
the Commission pursuant to the applicable paragraph of Rule 424(b) within the
time period prescribed thereby and will provide evidence satisfactory to the
Manager of such timely filing. The Company will promptly advise the Manager
(i) when the Prospectus, and any supplement thereto, shall have been filed (if
required) with the Commission pursuant to Rule 424(b) or when any Rule 462(b)
Registration Statement shall have been filed with the Commission, (ii) when,
during any period when the delivery of a prospectus (whether physically or
through compliance with Rule 172 or any similar rule) is required under the Act
in connection with the offering or sale of the Shares, any amendment to the
Registration Statement shall have been filed or become effective, (iii) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Prospectus or for any additional information, (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice objecting to its use or the institution or
threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the institution or threatening of
any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any such stop order or the occurrence of any such
suspension or objection to the use of the Registration Statement and, upon such
issuance, occurrence or notice of objection, to obtain as soon as possible the
withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.

(b) If, at any time on or after an Applicable Time but prior to the related
Settlement Date or Time of Delivery, any event occurs as a result of which the
Prospectus would include any untrue statement of a material fact or omit to
state any material fact

 

19



--------------------------------------------------------------------------------

necessary in order to make the statements therein in the light of the
circumstances under which they were made or the circumstances then prevailing
not misleading, the Company will (i) notify promptly the Manager so that any use
of the Prospectus may cease until it is amended or supplemented; (ii) amend or
supplement the Prospectus to correct such statement or omission; and
(iii) supply any amendment or supplement to the Manager in such quantities as
the Manager may reasonably request.

(c) During any period when the delivery of a prospectus relating to the Shares
is required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 or any similar rule) to be delivered under the Act, any
event occurs as a result of which the Prospectus as then supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein in the light of the
circumstances under which they were made at such time not misleading, or if it
shall be necessary to amend the Registration Statement, file a new registration
statement or supplement the Prospectus to comply with the Act or the Exchange
Act or the respective rules thereunder, including in connection with use or
delivery of the Prospectus, the Company promptly will (i) notify the Manager of
any such event, (ii) prepare and file with the Commission, subject to the second
sentence of paragraph (a) of this Section 4, an amendment or supplement or new
registration statement which will correct such statement or omission or effect
such compliance, (iii) use its best efforts to have any amendment to the
Registration Statement or new registration statement declared effective as soon
as practicable in order to avoid any disruption in use of the Prospectus and
(iv) supply any supplemented Prospectus to the Manager in such quantities as the
Manager may reasonably request.

(d) As soon as practicable, the Company will make generally available to its
security holders and to the Manager an earnings statement or statements of the
Company and its subsidiaries which will satisfy the provisions of Section 11(a)
of the Act and Rule 158.

(e) The Company will furnish to the Manager and counsel for the Manager, without
charge, signed copies of the Registration Statement (including exhibits thereto)
and, so long as delivery of a prospectus by the Manager or dealer may be
required by the Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or any similar rule), as many copies of the
Prospectus and each Issuer Free Writing Prospectus and any supplement thereto as
the Manager may reasonably request. The Company will pay the expenses of
printing or other production of all documents relating to the offering.

(f) The Company will arrange, if necessary, for the qualification of the Shares
for sale under the laws of such jurisdictions as the Manager may designate and
will maintain such qualifications in effect so long as required for the
distribution of the Shares; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.

 

20



--------------------------------------------------------------------------------

(g) The Company agrees that, unless it has or shall have obtained the prior
written consent of the Manager, and the Manager agrees with the Company that,
unless it has or shall have obtained, as the case may be, the prior written
consent of the Company, it has not made and will not make any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433; provided that the prior written consent of the parties
hereto shall be deemed to have been given in respect of the Free Writing
Prospectuses included in Schedule I hereto. Any such free writing prospectus
consented to by the Manager or the Company is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company agrees that (i) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus and (ii) it has complied and will comply, as the
case may be, with the requirements of Rules 164 and 433 applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

(h) Without giving the Manager at least five Business Days’ prior written notice
specifying the nature of the proposed transaction and the date of such proposed
transaction and while a Placement is in effect, the Company will not offer,
sell, contract to sell, pledge, or otherwise dispose of, or file a registration
statement with the Commission in respect of (other than any Registration
Statement on Form S-8 or Form S-4, or any successors to such forms), any other
shares of Common Stock or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock; or publicly announce an intention to
effect any such transaction; provided, however, that the Company may issue and
sell Common Stock pursuant to this Agreement or any Terms Agreement, any equity
incentive plan, inducement plan, employee stock purchase plan, stock ownership
plan or dividend reinvestment plan of the Company approved by the Board and the
Company may issue Common Stock issuable upon the conversion of securities or the
exercise of warrants outstanding at the Execution Time.

(i) The Company will not (i) take, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, purchase Common Stock in violation of Regulation M
or pay any person (other than as contemplated by this Agreement or any Terms
Agreement) any compensation for soliciting purchases of the Shares.

(j) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Manager immediately after it shall
have received notice or obtain knowledge thereof, of any information or fact
that would alter or affect any opinion, certificate, letter and other document
provided to the Manager pursuant to Section 6 herein.

(k) On the date the Company first requests a Placement (and upon the
recommencement of the offering of the Shares under this Agreement following the
termination of a suspension of sales hereunder), and each time that (i) the
Registration

 

21



--------------------------------------------------------------------------------

Statement or the Prospectus shall be amended or supplemented (other than an
Interim Prospectus Supplement filed pursuant to Rule 424(b) pursuant to
Section 4(x) of this Agreement, a prospectus supplement relating solely to the
offering of securities other than the Shares or an amendment or supplement
effected by the filing with the Commission of any document incorporated by
reference therein), (ii) the Company files an Annual Report on Form 10-K, a
Quarterly Report on Form 10-Q or a Current Report on Form 8-K containing amended
financial information (other than information “furnished” pursuant to Items 2.02
or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K
relating to the reclassification of certain properties as discontinued
operations in accordance with Statement of Financial Accounting Standards
No. 144) under the Exchange Act, (iii) the Shares are delivered to the Manager
as principal at the Time of Delivery pursuant to a Terms Agreement, or
(iv) there occurs an event that would reasonably be expected to materially
affect the Company and its subsidiaries, taken as a whole, and the Manager
reasonably requests (the date on which the Company first requests a Placement
and each such date referred to in (i), (ii), (iii) and (iv) above, a
“Representation Date”), the Company shall furnish or cause to be furnished to
the Manager forthwith a certificate dated and delivered the date of such
Placement, effectiveness of such amendment, the date of filing with the
Commission of such supplement or other document, the Time of Delivery, or
promptly upon request, as the case may be, in form reasonably satisfactory to
the Manager to the effect that the statements contained in the certificate
referred to in Section 6(d) of this Agreement which were last furnished to the
Manager are true and correct at the time of such commencement or recommencement,
amendment, supplement, filing, or delivery, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement and the Prospectus as amended and supplemented to
such time) or, in lieu of such certificate, a certificate of the same tenor as
the certificate referred to in said Section 6(d), modified as necessary to
relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such certificate; provided, however, the
requirement to deliver a certificate under this Section 4(k) shall be waived for
any Representation Date occurring at a time at which no Placement is pending or
no Terms Agreement is in effect (each, a “Waiver”), which Waiver, in each case,
shall continue until such time as the Company delivers its next Placement or
enters into a Terms Agreement.

(l) On or prior to the date the Company first requests a Placement, the Company
shall cause to be furnished to the Manager a written opinion and letter of
Cooley LLP, or such other counsel to the Company reasonably satisfactory to the
Manager (“Company Counsel”), covering opinions and statements substantially in
the forms attached hereto as Annex II-A and Annex II-B. Thereafter, at each
Representation Date, the Company shall cause to be furnished to the Manager a
letter of Company Counsel in the form attached hereto as Annex II-B, dated and
delivered the date of such Representation Date, in form and substance reasonably
satisfactory to the Manager, but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such letter; provided, however, the Company shall not be
required to furnish such letter at any time a Waiver is in effect until such
time as the Company delivers its next Placement or enters into a Terms
Agreement.

 

22



--------------------------------------------------------------------------------

(m) On or prior to the date the Company first requests a Placement and each time
the Company files an Annual Report on Form 10-K and requests a Placement
thereafter, or at the Manager’s request and upon notice to the Company, if the
Company files a Quarterly Report on Form 10-Q or a Current Report on Form 8-K
that includes material changes in the intellectual property disclosure from the
most recently filed Annual Report on Form 10-K and the Company requests a
Placement thereafter, the Company shall furnish or cause to be furnished
forthwith to the Manager a written opinion of intellectual property counsel or
counsels to the Company (“IP Counsel”), or at the Company’s election, an
officer’s certificate, with respect to certain intellectual property matters, in
either case satisfactory to the Manager, dated and delivered prior to such
Placement request.

(n) On or prior to the date the Company first requests a Placement, and each
time that (i) the Registration Statement or the Prospectus shall be amended or
supplemented to include additional amended financial information, (ii) the
Shares are delivered to the Manager as principal at a Time of Delivery pursuant
to a Terms Agreement, (iii) the Company files a Quarterly Report on Form 10-Q or
an Annual Report on Form 10-K, or (iv) at the Manager’s request and upon notice
to the Company, there is filed with the Commission a Current Report on Form 8-K
containing amended financial information (other than information “furnished”
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassification of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) incorporated by reference into the Prospectus, the Company
shall cause the Accountants, or other independent accountants reasonably
satisfactory to the Manager forthwith, to furnish the Manager a letter, dated
the date of commencement or recommencement, effectiveness of such amendment, the
date of filing of such supplement or other document with the Commission, or the
Time of Delivery, as the case may be, in form reasonably satisfactory to the
Manager, of the same tenor as the letter referred to in Section 6(e) of this
Agreement but modified to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

(o) Upon commencement of the offering of the Shares under this Agreement (and
upon the recommencement of the offering of the Shares under this Agreement
following the termination of a suspension of sales hereunder), and at each
Representation Date, the Company will conduct a due diligence session, in form
and substance reasonably satisfactory to the Manager, which shall include
representatives of the management and the independent accountants of the
Company. The Company shall cooperate timely with any reasonable due diligence
request from or review conducted by the Manager or its agents from time to time
in connection with the transactions contemplated by this Agreement, including,
without limitation, providing information and available documents and access to
appropriate corporate officers and the Company’s agents during regular business
hours and at the Company’s principal offices, and timely furnishing or causing
to be furnished such certificates, letters and opinions from the Company, its
officers and its agents, as the Manager may reasonably request, to the extent
permitted by applicable law.

 

23



--------------------------------------------------------------------------------

(p) The Company consents to the Manager trading in the Common Stock for the
Manager’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.

(q) The Company will disclose in its Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q, as applicable, the number of Shares sold through the Agent
under this Agreement, the Net Proceeds to the Company and the compensation paid
by the Company with respect to sales of Shares pursuant to this Agreement during
the relevant quarter.

(r) If to the knowledge of the Company, the conditions set forth in
Section 6(a), 6(f) or 6(g) shall not be true and correct on the applicable
Settlement Date, the Company will promptly notify the Manager of any such
condition that is not true or correct.

(s) Each acceptance by the Company of an offer to purchase the Shares hereunder,
and each execution and delivery by the Company of a Terms Agreement, shall be
deemed to be an affirmation to the Manager that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such acceptance or of such Terms Agreement as
though made at and as of such date, and an undertaking that such representations
and warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance or as of the Time of Delivery relating to such sale,
as the case may be, as though made at and as of such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).

(t) The Company shall ensure that there are at all times sufficient shares of
Common Stock to provide for the issuance, free of any preemptive rights, out of
its authorized but unissued shares of Common Stock or shares of Common Stock
held in treasury, of the maximum aggregate number of Shares authorized for
issuance by the Board pursuant to the terms of this Agreement. The Company will
use its commercially reasonable efforts to cause the Shares to be listed for
trading on Nasdaq and to maintain such listing.

(u) During any period when the delivery of a prospectus relating to the Shares
is required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 or any similar rule) to be delivered under the Act, the
Company will file all documents required to be filed with the Commission
pursuant to the Exchange Act within the time periods required by the Exchange
Act and the regulations thereunder.

(v) The Company shall cooperate with Manager and use its reasonable efforts to
permit the Shares to be eligible for clearance and settlement through the
facilities of DTC.

(w) The Company will apply the Net Proceeds from the sale of the Shares in the
manner set forth in the Prospectus.

 

24



--------------------------------------------------------------------------------

(x) The Company will file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) on such dates as the Act shall require,
which prospectus supplement will set forth, within the relevant period, the
number of the Shares sold through the Manager as agent pursuant to Section 3(a)
of this Agreement in Continuous Offerings, the Net Proceeds to the Company and
the compensation paid by the Company with respect to such sales of the Shares
pursuant to Section 3(a) of this Agreement and deliver such number of copies of
each such prospectus supplement to Nasdaq as are required by such exchange.

5. Payment of Expenses.

(a) The Company agrees to pay the costs and expenses incident to the performance
of its obligations under this Agreement, whether or not the transactions
contemplated hereby are consummated, including without limitation: (i) the
preparation, printing or reproduction and filing with the Commission of the
Registration Statement (including financial statements and exhibits thereto),
the Prospectus and each Issuer Free Writing Prospectus, and each amendment or
supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, the Prospectus, and each Issuer
Free Writing Prospectus, and all amendments or supplements to any of them, as
may, in each case, be reasonably requested for use in connection with the
offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act and the listing of the Shares
on Nasdaq; (vi) any registration or qualification of the Shares for offer and
sale under the securities or blue sky laws of the several states (including
filing fees and the reasonable fees and expenses of counsel for the Manager
relating to such registration and qualification); (vii) any filings required to
be made with FINRA (including filing fees and the reasonable fees and expenses
of counsel for the Manager relating to such filings); (viii) the transportation
and other expenses incurred by or on behalf of Company representatives in
connection with presentations to prospective purchasers of the Shares; (ix) the
fees and expenses of the Company’s accountants and the fees and expenses of
counsel (including local and special counsel) for the Company; (x) the
reasonable documented out-of-pocket expenses of the Manager, including the
reasonable fees, disbursements and expenses of counsel for the Manager in
connection with this Agreement and the Registration Statement and ongoing
services in connection with the transactions contemplated hereunder, including
the fees set forth in clause (vii) above, payable upon the execution of this
Agreement, in an amount not to exceed $50,000; and (xi) all other costs and
expenses incident to the performance by the Company of its obligations
hereunder.

6. Conditions to the Obligations of the Manager. The obligations of the Manager
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the

 

25



--------------------------------------------------------------------------------

Execution Time, each Representation Date, and as of each Applicable Time,
Settlement Date and Time of Delivery, (ii) to the performance by the Company of
its obligations hereunder and (iii) the following additional conditions:

(a) The Prospectus, and any supplement thereto, required by Rule 424 to be filed
with the Commission have been filed in the manner and within the time period
required by Rule 424(b) with respect to any sale of Shares; each Interim
Prospectus Supplement shall have been filed in the manner required by Rule
424(b) within the time period required by Section 4(x) of this Agreement; any
other material required to be filed by the Company pursuant to Rule 433(d) under
the Act, shall have been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433; and no stop order suspending
the effectiveness of the Registration Statement or any notice objecting to its
use shall have been issued and no proceedings for that purpose shall have been
instituted or threatened.

(b) The Manager shall have received the opinions of Company Counsel required to
be delivered pursuant to Section 4(l) on or before the date on which such
delivery of such opinions are required pursuant to Section 4(l).

(c) The Manager shall have received the opinion of IP Counsel or officer’s
certificate required to be delivered pursuant to Section 4(m) on or before each
date on which such delivery of such opinion or officer’s certificate is required
pursuant to Section 4(m).

(d) The Company shall have furnished or caused to be furnished to the Manager,
on every date specified in Section 4(k) of this Agreement, a certificate of the
Company, signed by the Chairman of the Board or the Chief Executive Officer and
the principal financial or accounting officer of the Company, dated as of such
date, to the effect that the signers of such certificate have carefully examined
the Registration Statement and the Prospectus and any supplements or amendments
thereto and this Agreement and that:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of such date with the same effect as if made on such date
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;

(ii) no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and

(iii) since the date of the most recent financial statements included in the
Prospectus, there has been no material adverse effect on the condition
(financial or otherwise), business prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from

 

26



--------------------------------------------------------------------------------

transactions in the ordinary course of business, except as set forth in or
contemplated in the Prospectus.

(e) The Company shall have requested and caused the Accountants to have
furnished to the Manager, on every date specified in Section 4(n) hereof,
letters (which may refer to letters previously delivered to the Manager), dated
as of such date, in form and substance reasonably satisfactory to the Manager,
substantially in the form previously provided to the Manager, confirming that
they are independent accountants within the meaning of the Act and the Exchange
Act and the respective applicable rules and regulations adopted by the
Commission thereunder and that they have performed a review of any unaudited
interim financial information of the Company included or incorporated by
reference in the Registration Statement and the Prospectus in accordance with
Statement on Auditing Standards No. 100.

(f) Since the respective dates as of which information is disclosed in the
Registration Statement and the Prospectus, except as otherwise stated therein,
there shall not have been any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), earnings,
business or properties of the Company and its subsidiaries taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Prospectus (exclusive of any
amendment or supplement thereto) the effect of which is, in the sole judgment of
the Manager, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Registration Statement (exclusive of any amendment thereof) and the Prospectus
(exclusive of any amendment or supplement thereto).

(g) Between the Execution Time and the time of any sale of Shares through the
Manager, there shall not have been any decrease in the rating of any of the
Company’s debt securities by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Act) or any
notice given of any intended or potential decrease in any such rating or of a
possible change in any such rating that does not indicate the direction of the
possible change.

(h) FINRA shall not have raised any objection with respect to the fairness and
reasonableness of the terms and arrangements under this Agreement.

(i) The Shares shall have been listed and admitted and authorized for trading on
Nasdaq, and satisfactory evidence of such actions shall have been provided to
the Manager.

(j) Prior to each Settlement Date and Time of Delivery, as applicable, the
Company shall have furnished to the Manager such further information,
certificates and documents as the Manager may reasonably request.

The documents required to be delivered by this Section 6 shall be delivered at
the office of Latham & Watkins LLP, counsel for the Manager, at 12670 High Bluff
Drive, San Diego, California 92130, on each such date as provided in this
Agreement.

 

27



--------------------------------------------------------------------------------

7. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless the Manager, the
directors, officers, employees, affiliates and agents of the Manager and each
person who controls the Manager within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the registration
statement for the registration of the Shares as originally filed or in any
amendment thereof, or in the Prospectus, or any Issuer Free Writing Prospectus,
or in any amendment thereof or supplement thereto or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any documented legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by the Manager
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability that the Company may otherwise have. The Company acknowledges
that the last sentence of the first paragraph under the heading “Plan of
Distribution” and the paragraph under the heading “Plan of Distribution –
Conflicts of Interest” in the Prospectus Supplement constitute the only
information furnished in writing by or on behalf of the Manager for inclusion in
the Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus.

(b) The Manager agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Registration Statement, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
the Manager, but only with reference to written information relating to the
Manager furnished to the Company by the Manager specifically for inclusion in
the documents referred to in the foregoing indemnity. This indemnity agreement
will be in addition to any liability which the Manager may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided

 

28



--------------------------------------------------------------------------------

in paragraph (a) or (b) above. The indemnifying party shall be entitled to
appoint counsel of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would, based on the advice of counsel,
present such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded, based on the advice of counsel, that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, (iii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of the institution of such action or (iv) the indemnifying party shall authorize
the indemnified party to employ separate counsel at the expense of the
indemnifying party. An indemnifying party will not, without the prior written
consent of the indemnified parties (such consent not to be
unreasonably withheld, conditioned or delayed), settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent: (i) includes an unconditional release of each indemnified party from
all liability arising out of such claim, action, suit or proceeding and
(ii) does not include an admission of fault.

(d) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 7 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Manager agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (collectively “Losses”) to which the Company and the Manager may be
subject in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and by the Manager on the other from the
offering of the Shares. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Company and the Manager severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Manager on the other in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Manager shall be deemed to be equal to the total gross
compensation from the offering (before deducting expenses) received by it, in
each case as determined by this Agreement or any applicable

 

29



--------------------------------------------------------------------------------

Terms Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Manager on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Manager agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the foregoing provisions of this paragraph (d), in no event
shall the Manager be required to contribute any amount in excess of the amount
of gross compensation (before deducting expenses) received by the Manager under
this Agreement. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Act or the Exchange Act and each director, officer, employee,
affiliate and agent of the Manager shall have the same rights to contribution as
the Manager, and each person who controls the Company within the meaning of
either the Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

8. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) if Shares have been sold through the Manager for the
Company, then Section 4(t) shall remain in full force and effect, (ii) with
respect to any sale of Shares through the Manager for the Company completed
prior to the Company giving written notice of termination, the obligations of
the Company, including in respect of compensation of the Manager, shall remain
in full force and effect notwithstanding the termination and (iii) the
provisions of Sections 2, 5, 7, 9, 10, 12 and 15 of this Agreement shall remain
in full force and effect notwithstanding such termination.

(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 2, 5, 7, 9, 10, 12 and 15 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(c) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 8(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 2, 5, 7 and 9 shall remain in full
force and effect.

 

30



--------------------------------------------------------------------------------

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 3(a)(vii) of
this Agreement.

(e) In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by notice
given to the Company prior to the Time of Delivery relating to such Shares, if
at any time prior to such delivery and payment (i) trading in the Company’s
Common Stock shall have been suspended by the Commission or Nasdaq or trading in
securities generally on the NYSE or Nasdaq shall have been suspended or limited
or minimum prices shall have been established on either of such exchanges,
(ii) a banking moratorium shall have been declared either by Federal or New York
State authorities or (iii) there shall have occurred any outbreak or escalation
of hostilities, declaration by the United States of a national emergency or war,
or other calamity or crisis the effect of which on financial markets is such as
to make it, in the sole judgment of the Manager, impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Prospectus (exclusive of any amendment or supplement thereto).

9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees,
affiliates, agents or controlling persons referred to in Section 7 hereof, and
will survive delivery of and payment for the Shares.

10. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Manager, will be mailed, delivered or telefaxed
to the Citigroup Global Markets Inc. General Counsel (fax no.:
(646) 291-1469) and confirmed to the General Counsel, Citigroup Global Markets
Inc., at 388 Greenwich Street, New York, New York, 10013, Attention: General
Counsel; or, if sent to the Company, will be mailed, delivered or telefaxed to
(858) 677-0065 and confirmed to it at Arena Pharmaceuticals, Inc., 6154 Nancy
Ridge Drive, San Diego, California 92121, attention of the Legal Department.

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 7 hereof, and
no other person will have any right or obligation hereunder.

12. No fiduciary duty. The Company hereby acknowledges that (a) the purchase and
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Manager and any
affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a

 

31



--------------------------------------------------------------------------------

fiduciary of the Company and (c) the Company’s engagement of the Manager in
connection with the offering and the process leading up to the offering is as
independent contractors and not in any other capacity. Furthermore, the Company
agrees that it is solely responsible for making its own judgments in connection
with the offering (irrespective of whether the Manager has advised or is
currently advising the Company on related or other matters). The Company agrees
that it will not claim that the Manager has rendered advisory services of any
nature or respect, or owe an agency, fiduciary or similar duty to the Company,
in connection with such transaction or the process leading thereto.

13. Jurisdiction. The Company agrees that any suit, action or proceeding against
the Company brought by the Manager, the directors, officers, employees,
affiliates and agents of the Manager, or by any person who controls the Manager,
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in any State or U.S. federal court in The City of New
York and County of New York, and waives any objection which it may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the non-exclusive jurisdiction of such courts in any suit, action or
proceeding. The Company hereby appoints the General Counsel of the Company as
its authorized agent (the “Authorized Agent”) upon whom process may be served in
any suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated herein that may be instituted in any State or U.S.
federal court in The City of New York and County of New York, by the Manager,
the directors, officers, employees, affiliates and agents of the Manager, or by
any person who controls the Manager, and expressly accepts the non-exclusive
jurisdiction of any such court in respect of any such suit, action or
proceeding. The Company hereby represents and warrants that the Authorized Agent
has accepted such appointment and has agreed to act as said agent for service of
process, and the Company agrees to take any and all action, including the filing
of any and all documents that may be necessary to continue such appointment in
full force and effect as aforesaid. Service of process upon the Authorized Agent
shall be deemed, in every respect, effective service of process upon the
Company. Notwithstanding the foregoing, any action arising out of or based upon
this Agreement may be instituted by the Manager, the directors, officers,
employees, affiliates and agents of the Manager, or by any person who controls
the Manager, in any court of competent jurisdiction in Delaware.

14. Integration. This Agreement and any Terms Agreement supersede all prior
agreements and understandings (whether written or oral) between the Company and
the Manager with respect to the subject matter hereof. For the avoidance of
doubt, neither this Agreement nor any Terms Agreement will supersede, terminate
or otherwise relieve either party of its obligations under any non-disclosure,
confidentiality or similar agreement between the parties.

15. Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

16. Waiver of Jury Trial. The Company hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement, any Terms
Agreement or the transactions contemplated hereby or thereby.

 

32



--------------------------------------------------------------------------------

17. Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

18. Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.

19. Definitions. The terms that follow, when used in this Agreement and any
Terms Agreement, shall have the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

“Base Prospectus” shall mean the base prospectus referred to in Section 2(a)
above contained in the Registration Statement at the Execution Time.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to remain closed in New York City.

“Commission” shall mean the Securities and Exchange Commission.

“Effective Date” shall mean each date and time that the Registration Statement ,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or becomes effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

“Interim Prospectus Supplement” shall mean the prospectus supplement relating to
the Shares prepared and filed pursuant to Rule 424(b) from time to time as
provided by Section 4(x) of this Agreement.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

“Prospectus” shall mean the Base Prospectus, as supplemented by the Prospectus
Supplement and the most recently filed Interim Prospectus Supplement (if any).

 

33



--------------------------------------------------------------------------------

“Prospectus Supplement” shall mean the most recent prospectus supplement
relating to the Shares that was first filed pursuant to Rule 424(b) at or prior
to the Execution Time.

“Registration Statement” shall mean the registration statement referred to in
Section 2(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Shares that is filed with the Commission
pursuant to Rule 424(b) and deemed part of such registration statement pursuant
to Rule 430B, as amended on each Effective Date and, in the event any
post-effective amendment thereto or any Rule 462(b) Registration Statement
becomes effective, shall also mean such registration statement as so amended or
such Rule 462(b) Registration Statement, as the case may be.

“Rule 153”, “Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B”, “Rule 433” and “Rule 462” refer to such
rules under the Act.

“Rule 462(b) Registration Statement” shall mean a registration statement and any
amendments thereto filed pursuant to Rule 462(b) relating to the offering
covered by the registration statement referred to in Section 1(a) hereof.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.

Very truly yours,

Arena Pharmaceuticals, Inc.

By: /s/ Amit Munshi                    

      Name: Amit Munshi

      Title: President and Chief Executive Officer

The foregoing Agreement is

hereby confirmed and accepted

as of the date first written above.

By: Citigroup Global Markets Inc.

By: /s/ Bradley Wolff                    

      Name: Bradley Wolff

      Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

Free Writing Prospectuses

None.



--------------------------------------------------------------------------------

[Form of Terms Agreement]     ANNEX I

ARENA PHARMACEUTICALS, INC.

Common Stock

TERMS AGREEMENT

                     , 20    

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York, 10013

Dear Sirs:

Arena Pharmaceuticals, Inc. (the “Company”) proposes, subject to the terms and
conditions stated herein and in the Equity Distribution Agreement, dated
January 4, 2017 (the “Equity Distribution Agreement”), between the Company and
Citigroup Global Markets Inc., to issue and sell to Citigroup Global Markets
Inc. the securities specified in the Schedule I hereto (the “Purchased Shares”).

Each of the provisions of the Equity Distribution Agreement not specifically
related to the solicitation by Citigroup Global Markets Inc., as agent of the
Company, of offers to purchase securities is incorporated herein by reference in
its entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 2 of the Equity
Distribution Agreement which makes reference to the Prospectus (as therein
defined) shall be deemed to be a representation and warranty as of the date of
the Equity Distribution Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.

An amendment to the Registration Statement (as defined in the Equity
Distribution Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.

Subject to the terms and conditions set forth herein and in the Equity
Distribution Agreement which are incorporated herein by reference, the Company
agrees to issue and sell to Citigroup Global Markets Inc. and the latter agrees
to purchase from the Company the number of shares of the Purchased Shares at the
time and place and at the purchase price set forth in the Schedule I hereto.

[Signatures appear on next page]

 

2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Equity Distribution Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.

 

Arena Pharmaceuticals, Inc.

By:

      Name:   Title:

ACCEPTED as of the date

first written above.

 

Citigroup Global Markets Inc.

By:

      Name:   Title:

 

3



--------------------------------------------------------------------------------

Title of Purchased Shares

Common Stock, par value $0.0001 per share

  

Number of Shares of Purchased Shares:

  

[Price to Public:]

  

Purchase Price by Citigroup Global Markets Inc.:

  

Method of and Specified Funds for Payment of Purchase Price:

  

By wire transfer to a bank account specified by the Company in same day funds.

Method of Delivery:

  

Free delivery of the Shares to the Manager’s account at The Depository Trust
Company in return for payment of the purchase price.

Time of Delivery:

  

Closing Location:

  

Documents to be Delivered:

  

The following documents referred to in the Equity Distribution Agreement shall
have been delivered as a condition to the closing at the Time of Delivery:

(1) The opinions referred to in Section 4(l).

(2) The opinion or officer’s certificate referred to in Section 4(m).

(3) The accountants’ letter referred to in Section 4(n).

(4) The officers’ certificate referred to in Section 4(k).

(5) Such other documents as the Manager shall reasonably request.